256 P.3d 204 (2011)
243 Or. App. 370
STATE of Oregon, Plaintiff-Respondent,
v.
Trevor W. FERRES, Defendant-Appellant.
08C49516; A142427.
Court of Appeals of Oregon.
Argued and Submitted April 29, 2011.
Decided June 1, 2011.
Peter Gartlan, Chief Defender, Office of Public Defense Services, argued the cause and filed the brief for appellant.
Jamie K. Contreras, Assistant Attorney General, argued the cause for respondent. With her on the brief were John R. Kroger, Attorney General, and Mary H. Williams, Solicitor General.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and EDMONDS, Senior Judge.
PER CURIAM.
Affirmed. State v. DeCamp, 158 Or.App. 238, 973 P.2d 922 (1999); State v. Perry, 140 Or.App. 18, 914 P.2d 29 (1996).